DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 26th, 2022 has been entered. Claims 1-18, and 20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 7-9, 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pudipeddi et al. (US 20170213330 A1), hereinafter Pudipeddi in view of Goto et al. (US 20210049427 A1), hereinafter referred to as Goto, and in further view of Bouchard et al. (US 20210158496 A1), hereinafter Bouchard.

Regarding claim 1, Pudipeddi teaches an image signal processor (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor, processor contains circuitry that is capable of doing different tasks such as image fusion and pyramid generation), comprising: an image fusion engine (Pudipeddi, Fig. 2, processing unit 204, multi-image fusion service 214) comprising:
a pyramid generation circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as pyramid generation) configured to receive a plurality of images (Pudipeddi, Fig. 3, obtain a first and second image, Para 0037, the image processing device may receive, capture, or otherwise obtain a first image and a second image of the same scene (a “target scene”)) and to generate, for each image, a respective image pyramid comprising a plurality of downscaled images by sequentially downscaling the image (Pudipeddi, Para 0014, decomposing the first image, the second image, and the combined luma weight map may include generating a scale-space representation (“SSR”) of the first image, generating an SSR of the second image, and generating an SSR of the combined luma weight map. In some embodiments, generating the SSR may include performing upscaling and downscaling operations. In some embodiments, the upscaling and downscaling operations may be bilinear upscaling and bilinear downscaling operations. In some embodiments, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations);
	a data routing circuit couple (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing)  to the pyramid generation circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as pyramid generation); and
an image fusion circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as image fusion) coupled to the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing) configured to receive a first image pyramid and a second image pyramid (Pudipeddi teaches generating pyramids or SSR of the images and the processor is capable of receiving and routing the images) routed from the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing), fuse the first image pyramid (Pudipeddi, Para 0014, SSR may include performing upscaling and downscaling operations on the first image, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) with the second image pyramid (Pudipeddi, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) to generate a fused image (Pudipeddi, Fig. 3, generate a fused image using the decomposed first and second image), and route the fused image (Pudipeddi, Fig. 3, generate a fused image using the decomposed first and second image) to the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing) in preparation for further fusion or as an output fused image to a noise processing circuit (para. 0061, “the processing unit 204 may store the fused image with the images 216 stored in the memory 210. As such, the fused image may be recalled from the memory 210 at a later, such as in response to a user request received via the input/output device interface 209”, para. 0112, “the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images. For example, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together. As such, the multi-image fusion process 214 may continue combining the resulting fused images with additional images until a final fused image is created.”); and
in a first configuration mode, the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) is configured to fuse an image pyramid of received image of the set of images with an image pyramid of a history image corresponding to a fusion of a plurality of previously received images of the set of images to generate the output fused image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above)., this corresponds to the history image corresponding to a fusion of a plurality of previously received images, The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the fusion process includes decomposing the images by creating SSR (Fig. 3, step 306), Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) and
in a second configuration mode, the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) is configured to fuse an image pyramid of a reference image of the set of images received first in time with each remaining image of the set of images to generate a plurality of partial fusions (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the second image corresponds to the reference image and being fused to both the first and third image to create partial or intermediate fusions, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations), and to fuse image pyramids of the plurality of partial fusions to generate the output fused image (Pudipeddi, Para 110, In operation 916, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations).

Pudipeddi does not expressly disclose a controller coupled to the image fusion engine and configured to switch the image fusion engine between a plurality of configuration modes comprising at least a first configuration mode and a second configuration mode.
	However, Goto teaches a controller (Goto, Fig. 1, fusion mode determination unit 500) coupled to the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) and configured to switch the image fusion engine between a plurality of configuration modes (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Para 0054, the mode is frequently switched between the two modes in accordance with a slight change in the brightness of the subject 1500) comprising at least a first configuration mode and a second configuration mode (Goto, FIG. 2 is a schematic diagram showing an example of the fusion mode. FIG. 2 shows three modes of the mode A, the mode B, and the mode C, Pudipeddi also teaches the first and second configuration mode).
	Pudipeddi and Goto are both considered to be analogous to the claimed invention because they are in the same field of image fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by Pudipeddi to incorporate the teachings of Goto of a controller coupled to the image fusion engine and configured to switch the image fusion engine between a plurality of configuration modes comprising at least a first configuration mode and a second configuration mode. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust by allowing different modes of fusion. Also, it would have been to suppress a sense of strangeness caused by mode transition when images obtained from a plurality of image capturing devices are fused (Goto, Para 0011).

The combination of Pudipeddi in view of Goto does not expressly disclose a data routing circuit coupled to the pyramid generation circuit configured to receive the plurality of image pyramids from the pyramid generation circuit, and, for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory and each configuration mode specifying a sequence of conditions controlling routings between the data routing circuit and image fusion circuit of image pyramids 2generated based upon a set of images received by the image fusion circuit over time, to perform a respective temporal processing scheme for fusing the set of images.
	However, Bouchard teaches a data routing circuit coupled to the pyramid generation circuit (para. 0005, “generating, by a processor, a sequence of fused frame images from the plurality of acquired frame chip images”, processor has circuitry that is capable of different tasks such as data routing and pyramid generation) configured to receive the plurality of image pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach”)  from the pyramid generation circuit (para. 0005, “generating, by a processor, a sequence of fused frame images from the plurality of acquired frame chip images”, processor has circuitry that is capable of different tasks such as data routing and pyramid generation), and, for each of the plurality of image pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach”), select between storing the image pyramid into a memory or bypassing the memory (para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”) and each configuration mode (para. 0010, “Various image fusion techniques and approaches can be used to generate fused frame images with shared frame chip images according to the present techniques. For example, in some implementations, the fused frame images can be generated in a rolling or progressive fusion mode, while in other cases the fused frames can be generated in a pivoting fusion mode”, Bouchard teaches different fusion or configuration modes, para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met) specifying a sequence of conditions (Fig, 3A-3D, para. 0107-0109) controlling routings between the data routing circuit and image fusion circuit (para. 0005, “generating, by a processor, a sequence of fused frame images from the plurality of acquired frame chip images”, processor has circuitry that is capable of different tasks such as data routing and image fusion) of image pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach”) 2generated based upon a set of images received by the image fusion circuit over time (para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met), to perform a respective temporal processing scheme for fusing the set of images (Fig. 3A-3D shows what kind of fusion mode is used for different acquisition frame rate and sequence, Fig. 7A-7C shows the different kind of fusion modes such as sequential fusion, rolling fusion, and picoting fusion).
Pudipeddi and Bouchard are both considered to be analogous to the claimed invention because they are in the same field of image enhancement or correction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by Pudipeddi to incorporate the teachings of Bouchard of a data routing circuit coupled to the pyramid generation circuit configured to receive the plurality of image pyramids from the pyramid generation circuit, and, for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory and each configuration mode specifying a sequence of conditions controlling routings between the data routing circuit and image fusion circuit of image pyramids 2generated based upon a set of images received by the image fusion circuit over time, to perform a respective temporal processing scheme for fusing the set of images. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because different fusion modes has different advantages, rolling fusion mode can provide increased flexibility in trading off between the number of frame chip images to be used in each fused frame image and the fused frame display rate (Bouchard, para. 0121) and the pivoting fusion refresh rate is therefore greater than the sequential fusion refresh rate (Bouchard, para. 0014).

Regarding claim 3, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor) wherein the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing)  is configured to: for each of the plurality of image pyramids (Pudipeddi, Para 0014, decomposing the first image, the second image, and the combined luma weight map may include generating a scale-space representation (“SSR”) of the first image, generating an SSR of the second image, and generating an SSR of the combined luma weight map. In some embodiments, generating the SSR may include performing upscaling and downscaling operations. In some embodiments, the upscaling and downscaling operations may be bilinear upscaling and bilinear downscaling operations. In some embodiments, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations), select between storing the image pyramid into a memory or bypassing the memory (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) based upon a current configuration mode (Pudipeddi teaches the two configuration modes, Bouchard also teaches different kind of configuration or fusion modes such as pivoting and rolling fusion, para. 0055, buffer management is based on the type of fusion mode being used) specified by the controller (Goto, Fig. 1, fusion mode determination unit 500, Goto teaches the controller or the fusion mode determination unit).

Regarding claim 4, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the image signal processor of claim 3 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing) is configured to, in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode): 
bypass the memory for each the plurality of pyramids received from the pyramid generation circuit (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016);
receive, from the image fusion circuit (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214), a fused image pyramid corresponding to a fusion of a plurality of previously received images (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a final fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the predetermined number of previously received images is two images which are then fused together to create the history image); and
store the received fused image pyramid in the memory (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) as an image pyramid of the history image (Pudipeddi teaches using the fused image as a history image to be fused with additional images (Pudipeddi, Para 0061 and Para 0112).

Regarding claim 5, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the image signal processor of claim 3 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing) is configured to, in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode):
store an image pyramid (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) corresponding to the reference image of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the second image corresponds to the reference image) in the memory in a raster format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as a bitmap or raster format); and
store image pyramids (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) corresponding to each of the remaining images of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the first and third images corresponds to the remaining images) in the memory in a tile format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as vector graphic formats).


Regarding claim 7, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein, in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode), the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) outputs, for each received image (Pudipeddi, Para 0067, the multi-image fusion process 214 may store and/or output the fused image), a respective output fused image corresponding to a fusion of an image pyramid of the received image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images. The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together) and an image pyramid of the history image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above), the fusion process includes decomposing the images by creating SSR (Fig. 3, step 306), Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations).	

Regarding claim 8, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein, in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode), the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) is configured to output the output fused image (Pudipeddi, Para 0067, the multi-image fusion process 214 may store and/or output the fused image) responsive to the image pyramid of the history image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above) which is the history image use later to fuse with additional images, the fusion process includes decomposing the images by creating SSR (Fig. 3, step 306), Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) corresponding to a fusion of a predetermined number of previously received images (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a final fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the predetermined number of previously received images is two images which are then fused together to create the history image).

Regarding claim 9, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein, in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode), the set of received images comprises N images (Pudipeddi, para 0110, fuse all three images 902a, 902b, and 902c together, N is 3 in this case), and the image fusion engine performs N-1 fusion operations to generate N-I partial fusions (Pudipeddi, Para 0108-109, multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c, second image is the reference image which is being fused with the first and third image, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations, N-2 is 2 partial or intermediate fusions), and N-2 fusion operations of the N-1 partial fusions to generate the output fused image (Pudipeddi, Para 0110, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b., N-2 is just 1 final fused image).

Regarding claim 11, Pudipeddi teaches a method for image fusion (Pudipeddi, Fig. 3), comprising: 
generating, at the pyramid generation circuit (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor, processor contains circuitry that is capable of doing different tasks such as image fusion and pyramid generation) of the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214), for each of the received set of images, respective image pyramids by sequentially downscaling the image (Pudipeddi, Para 0014, decomposing the first image, the second image, and the combined luma weight map may include generating a scale-space representation (“SSR”) of the first image, generating an SSR of the second image, and generating an SSR of the combined luma weight map. In some embodiments, generating the SSR may include performing upscaling and downscaling operations. In some embodiments, the upscaling and downscaling operations may be bilinear upscaling and bilinear downscaling operations. In some embodiments, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations);  
at an image fusion circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as image fusion) coupled to the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing), wherein the image fusion engine is configured to receive a first image pyramid and a second image pyramid (Pudipeddi teaches generating pyramids or SSR of the images and the processor is capable of receiving and routing the images) routed from the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing), fuse the first image pyramid (Pudipeddi, Para 0014, SSR may include performing upscaling and downscaling operations on the first image, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) with the second image pyramid (Pudipeddi, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) to generate a fused image (Pudipeddi, Fig. 3, generate a fused image using the decomposed first and second image), and route the fused image (Pudipeddi, Fig. 3, generate a fused image using the decomposed first and second image) to the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing) in preparation for further fusion or as an output fused image to a noise processing circuit (para. 0061, “the processing unit 204 may store the fused image with the images 216 stored in the memory 210. As such, the fused image may be recalled from the memory 210 at a later, such as in response to a user request received via the input/output device interface 209”, para. 0112, “the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images. For example, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together. As such, the multi-image fusion process 214 may continue combining the resulting fused images with additional images until a final fused image is created.”); 
responsive to the image fusion engine being (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) in the first configuration mode, fusing an image pyramid of a received image of the set of images with an image pyramid of a history image corresponding to a fusion of a plurality of previously received images of the set of images to generate the fused image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above)., this corresponds to the history image corresponding to a fusion of a plurality of previously received images, The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the fusion process includes decomposing the images by creating SSR (Fig. 3, step 306), Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations)
responsive to the image fusion engine being (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) in the second configuration mode, fusing  an image pyramid (Pudipeddi, para 0110, fuse all three images 902a, 902b, and 902c together) of a reference image of the set of  images received first in time with each remaining images of the received images to generate a plurality of partial fusions (Pudipeddi, Para 0108-109, multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c, second image is the reference image which is being fused with the first and third image, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations), and fusing image pyramids of the the plurality of partial fusions to generate the output fused image (Pudipeddi, Para 0110, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b.).

Pudipeddi does not expressly disclose configuring an image fusion engine to be in a first configuration mode or a second configuration mode.
	However, Goto teaches configuring (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Para 0054, the mode is frequently switched between the two modes in accordance with a slight change in the brightness of the subject 1500) an image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) comprising a pyramid generation circuit, a data routing circuit, and an image fusion circuit (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214, processor has circuitry that is capable of different tasks such as pyramid generation, data routing, and image fusion) to be in a first configuration mode or a second configuration mode of a plurality of configuration modes (Goto, FIG. 2 is a schematic diagram showing an example of the fusion mode. FIG. 2 shows three modes of the mode A, the mode B, and the mode C, Pudipeddi also teaches the first and second configuration mode).
Pudipeddi and Goto are both considered to be analogous to the claimed invention because they are in the same field of image fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Pudipeddi to incorporate the teachings of Goto of configuring an image fusion engine to be in a first configuration mode or a second configuration mode. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust by allowing different modes of fusion. Also, it would have been to suppress a sense of strangeness caused by mode transition when images obtained from a plurality of image capturing devices are fused (Goto, Para 0011).

The combination of Pudipeddi in view of Goto does not explicitly disclose each configuration mode specifying a sequence of conditions controlling routings between the data routing circuit and image fusion circuit of image pyramids generated based upon a set of images received by the image fusion engine over time, to perform a respective temporal processing scheme for fusing the set of images and at a data routing circuit coupled to the pyramid generation circuit configured to receive the plurality of image pyramids from the pyramid generation circuit, and, for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory based on the first or second configuration mode.
	However, Bouchard teaches each configuration mode (para. 0010, “Various image fusion techniques and approaches can be used to generate fused frame images with shared frame chip images according to the present techniques. For example, in some implementations, the fused frame images can be generated in a rolling or progressive fusion mode, while in other cases the fused frames can be generated in a pivoting fusion mode”, Bouchard teaches different fusion or configuration modes, para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met) specifying a sequence of conditions (Fig, 3A-3D, para. 0107-0109) controlling routings between the data routing circuit and image fusion circuit (para. 0005, “generating, by a processor, a sequence of fused frame images from the plurality of acquired frame chip images”, processor has circuitry that is capable of different tasks such as data routing and image fusion) of image pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach”) 2generated based upon a set of images received by the image fusion circuit over time (para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met), to perform a respective temporal processing scheme for fusing the set of images (Fig. 3A-3D shows what kind of fusion mode is used for different acquisition frame rate and sequence, Fig. 7A-7C shows the different kind of fusion modes such as sequential fusion, rolling fusion, and picoting fusion) and at a data routing circuit coupled to the pyramid generation circuit (para. 0005, “generating, by a processor, a sequence of fused frame images from the plurality of acquired frame chip images”, processor has circuitry that is capable of different tasks such as data routing and pyramid generation) configured to receive the plurality of image pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach”)  from the pyramid generation circuit (para. 0005, “generating, by a processor, a sequence of fused frame images from the plurality of acquired frame chip images”, processor has circuitry that is capable of different tasks such as data routing and pyramid generation), and, for each of the plurality of image pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach”), select between storing the image pyramid into a memory or bypassing the memory (para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”) based on the first or second configuration mode (Pudipeddi teaches the two configuration modes, Bouchard also teaches different kind of configuration or fusion modes such as pivoting and rolling fusion, para. 0055, buffer management is based on the type of fusion mode being used).
Pudipeddi and Bouchard are both considered to be analogous to the claimed invention because they are in the same field of image enhancement or correction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Pudipeddi to incorporate the teachings of Bouchard of each configuration mode specifying a sequence of conditions controlling routings between the data routing circuit and image fusion circuit of image pyramids generated based upon a set of images received by the image fusion engine over time, to perform a respective temporal processing scheme for fusing the set of images and at a data routing circuit coupled to the pyramid generation circuit configured to receive the plurality of image pyramids from the pyramid generation circuit, and, for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory based on the first or second configuration mode. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because different fusion modes has different advantages, rolling fusion mode can provide increased flexibility in trading off between the number of frame chip images to be used in each fused frame image and the fused frame display rate (Bouchard, para. 0121) and the pivoting fusion refresh rate is therefore greater than the sequential fusion refresh rate (Bouchard, para. 0014).

Regarding claim 13, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the method of claim 11 (Pudipeddi, Fig. 3) wherein the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing) : for each of the plurality of image pyramids (Pudipeddi, Para 0014, decomposing the first image, the second image, and the combined luma weight map may include generating a scale-space representation (“SSR”) of the first image, generating an SSR of the second image, and generating an SSR of the combined luma weight map. In some embodiments, generating the SSR may include performing upscaling and downscaling operations. In some embodiments, the upscaling and downscaling operations may be bilinear upscaling and bilinear downscaling operations. In some embodiments, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations), select between storing the image pyramid into a memory or bypassing the memory (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) based upon a current whether the image fusion engine is in the first configuration mode or the second configuration mode (Pudipeddi teaches the two configuration modes, Bouchard also teaches different kind of configuration or fusion modes such as pivoting and rolling fusion, para. 0055, buffer management is based on the type of fusion mode being used, Goto teaches the controller that determines which configuration to use).
Regarding claim 14, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the method of claim 13 (Pudipeddi, Fig. 3), further comprising, by the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing), responsive to the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) being in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode): bypassing the memory for each the plurality of pyramids received from the pyramid generation circuit (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016); receiving, from the image fusion circuit (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214), a fused image pyramid corresponding to the fusion of the plurality of previously received images (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a final fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the predetermined number of previously received images is two images which are then fused together to create the history image); and storing the received fused image pyramid  (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) in the memory as an image pyramid of the history image (Pudipeddi teaches using the fused image as a history image to be fused with additional images (Pudipeddi, Para 0061 and Para 0112).

Regarding claim 15, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the method of claim 13 (Pudipeddi, Fig. 3), further comprising, by the data routing circuit  (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing), responsive to the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214)  being in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode): storing the image pyramid (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) corresponding to the reference image of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the second image corresponds to the reference image) in the memory in raster format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as a bitmap or raster format); and storing image pyramids (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) corresponding to each of the remaining images of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the first and third images corresponds to the remaining images) in the memory in tile format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as vector graphic formats).

Regarding claim 16, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the method of claim 11 (Pudipeddi, Fig. 3), further comprising, responsive to the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) being in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode), outputting the output fused image (Pudipeddi, Para 0067, the multi-image fusion process 214 may store and/or output the fused image) responsive to the image pyramid of the history image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above) which is the history image use later to fuse with additional images, the fusion process includes decomposing the images by creating SSR (Fig. 3, step 306), Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations)	 corresponding to a fusion of a predetermined number of previously received images (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a final fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the predetermined number of previously received images is two images which are then fused together to create the history image).

Regarding claim 17, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the method of claim 11 (Pudipeddi, Fig. 3), wherein the set of received images comprises N images (Pudipeddi, para 0110, fuse all three images 902a, 902b, and 902c together, N is 3 in this case), and further comprising, responsive to the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) being in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode), performing N-1 fusion operations to generate N-1 partial fusions (Pudipeddi, Para 0108-109, multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c, N-2 is 2 partial or intermediate fusions), and N-2 fusion operations of the N-1 partial fusions to generate the output fused image (Pudipeddi, Para 0110, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b., N-2 is just 1 final fused image).

Regarding claim 18, Pudipeddi teaches an electronic device (Pudipeddi, Fig. 2), comprising:
a memory (Pudipeddi, Fig. 2, memory 210); 
an image signal processor (Pudipeddi, Fig. 2, processing unit 204, processor has circuitry that is capable of tasks such as pyramid generation and image fusion) comprising: 
an image fusion engine (Pudipeddi, Fig. 2, processing unit 204, multi-image fusion service 214) comprising: 
a pyramid generation circuit (Pudipeddi, Fig. 2, processing unit 204, processor has circuitry) configured to receive a plurality of images (Pudipeddi, Fig. 3, obtain a first and second image, Para 0037, the image processing device may receive, capture, or otherwise obtain a first image and a second image of the same scene (a “target scene”)) and to generate, for each image, a respective image pyramid (Pudipeddi, Para 0014, decomposing the first image, the second image, and the combined luma weight map may include generating a scale-space representation (“SSR”) of the first image, generating an SSR of the second image, and generating an SSR of the combined luma weight map) comprising
a plurality of downscaled images by sequentially downscaling the image (Pudipeddi, Para 0014, generating the SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations); 
an image fusion circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as image fusion) coupled to the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing), wherein the image fusion engine is configured to receive a first image pyramid and a second image pyramid (Pudipeddi teaches generating pyramids or SSR of the images and the processor is capable of receiving and routing the images) routed from the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing), fuse the first image pyramid (Pudipeddi, Para 0014, SSR may include performing upscaling and downscaling operations on the first image, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) with the second image pyramid (Pudipeddi, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) to generate a fused image (Pudipeddi, Fig. 3, generate a fused image using the decomposed first and second image), and route the fused image (Pudipeddi, Fig. 3, generate a fused image using the decomposed first and second image) to the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing) in preparation for further fusion or as an output fused image to a noise processing circuit (para. 0061, “the processing unit 204 may store the fused image with the images 216 stored in the memory 210. As such, the fused image may be recalled from the memory 210 at a later, such as in response to a user request received via the input/output device interface 209”, para. 0112, “the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images. For example, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together. As such, the multi-image fusion process 214 may continue combining the resulting fused images with additional images until a final fused image is created.”); and 
in the first configuration mode, the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) is configured to fuse an image pyramid of a received image of the set of images with an image pyramid of a history image corresponding to a fusion of a plurality of previously received images of the set of images to generate the output fused image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above)., this corresponds to the history image corresponding to a fusion of a plurality of previously received images, The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the fusion process includes decomposing the images by creating SSR (Fig. 3, step 306), Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations), and wherein 
in a second configuration mode, the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) is configured to fuse an image pyramid (Pudipeddi, para 0110, fuse all three images 902a, 902b, and 902c together) of a reference image of the set of images received first in time with each remaining image of the set of images to generate a plurality of partial fusions (Pudipeddi, Para 0108-109, multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c, second image is the reference image which is being fused with the first and third image, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations, N-2 is 2 partial or intermediate fusions), and to fuse image pyramids of the plurality of partial fusions to generate the output fused image (Pudipeddi, Para 0110, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b.).

Pudipeddi does not expressly disclose a controller configured to switch the image fusion engine between a plurality of configuration modes comprising at least a first configuration mode and a second configuration mode.
	However, Goto teaches a controller (Goto, Fig. 1, fusion mode determination unit 500) configured to switch (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Para 0054, the mode is frequently switched between the two modes in accordance with a slight change in the brightness of the subject 1500) the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) between a plurality of configuration modes comprising at least a first configuration mode and a second configuration mode (Goto, FIG. 2 is a schematic diagram showing an example of the fusion mode. FIG. 2 shows three modes of the mode A, the mode B, and the mode C, Pudipeddi also teaches the first and second configuration mode).
	Pudipeddi and Goto are both considered to be analogous to the claimed invention because they are in the same field of image fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device as taught by Pudipeddi to incorporate the teachings of Goto of a controller configured to switch the image fusion engine between a plurality of configuration modes comprising at least a first configuration mode and a second configuration mode. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust by allowing different modes of fusion. Also, it would have been to suppress a sense of strangeness caused by mode transition when images obtained from a plurality of image capturing devices are fused (Goto, Para 0011).

The combination of Pudipeddi in view of Goto does not expressly disclose a data routing circuit coupled to the pyramid generation circuit configured to receive the plurality of image pyramids from the pyramid generation circuit, and, for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory and each configuration mode specifying a sequence of conditions controlling routings between the data routing circuit and image fusion circuit of image pyramids 2generated based upon a set of images received by the image fusion circuit over time, to perform a respective temporal processing scheme for fusing the set of images.
	However, Bouchard teaches a data routing circuit coupled to the pyramid generation circuit (para. 0005, “generating, by a processor, a sequence of fused frame images from the plurality of acquired frame chip images”, processor has circuitry that is capable of different tasks such as data routing and pyramid generation) configured to receive the plurality of image pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach”)  from the pyramid generation circuit (para. 0005, “generating, by a processor, a sequence of fused frame images from the plurality of acquired frame chip images”, processor has circuitry that is capable of different tasks such as data routing and pyramid generation), and, for each of the plurality of image pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach”), select between storing the image pyramid into a memory or bypassing the memory (para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”) and each configuration mode (para. 0010, “Various image fusion techniques and approaches can be used to generate fused frame images with shared frame chip images according to the present techniques. For example, in some implementations, the fused frame images can be generated in a rolling or progressive fusion mode, while in other cases the fused frames can be generated in a pivoting fusion mode”, Bouchard teaches different fusion or configuration modes, para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met) specifying a sequence of conditions (Fig, 3A-3D, para. 0107-0109) controlling routings between the data routing circuit and image fusion circuit (para. 0005, “generating, by a processor, a sequence of fused frame images from the plurality of acquired frame chip images”, processor has circuitry that is capable of different tasks such as data routing and image fusion) of image pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach”) 2generated based upon a set of images received by the image fusion circuit over time (para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met), to perform a respective temporal processing scheme for fusing the set of images (Fig. 3A-3D shows what kind of fusion mode is used for different acquisition frame rate and sequence, Fig. 7A-7C shows the different kind of fusion modes such as sequential fusion, rolling fusion, and picoting fusion).
Pudipeddi and Bouchard are both considered to be analogous to the claimed invention because they are in the same field of image enhancement or correction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device as taught by Pudipeddi to incorporate the teachings of Bouchard of a data routing circuit coupled to the pyramid generation circuit configured to receive the plurality of image pyramids from the pyramid generation circuit, and, for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory and each configuration mode specifying a sequence of conditions controlling routings between the data routing circuit and image fusion circuit of image pyramids 2generated based upon a set of images received by the image fusion circuit over time, to perform a respective temporal processing scheme for fusing the set of images. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because different fusion modes has different advantages, rolling fusion mode can provide increased flexibility in trading off between the number of frame chip images to be used in each fused frame image and the fused frame display rate (Bouchard, para. 0121) and the pivoting fusion refresh rate is therefore greater than the sequential fusion refresh rate (Bouchard, para. 0014).

Regarding claim 20, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the electronic device of claim 18 (Pudipeddi, Fig. 2), wherein the data routing circuit is (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing) configured to: in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode): bypass the memory for each the plurality of pyramids received from the pyramid generation circuit (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016); receive, from the image fusion circuit (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214), a fused image pyramid corresponding to a fusion of a plurality of previously received images (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a final fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the predetermined number of previously received images is two images which are then fused together to create the history image); and store the received fused image pyramid in the memory (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) as an image pyramid of the history image (Pudipeddi teaches using the fused image as a history image to be fused with additional images (Pudipeddi, Para 0061 and Para 0112); and in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode): store an image pyramid (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) corresponding to the reference image of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the second image corresponds to the reference image) in the memory in a raster format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as a bitmap or raster format); and store image pyramids (Bouchard, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”, Bouchard also teaches generating pyramids in para. 0016) corresponding to each of the remaining images of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the first and third images corresponds to the remaining images) in the memory in a tile format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as vector graphic formats).

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pudipeddi in view of Goto in further view of Bouchard in further view of Seshadrinathan et al. (US 20180198970 A1), hereinafter Seshadrinathan.

Regarding claim 2, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor).
 
The combination of Pudipeddi in view of Goto in further view of Bouchard does not expressly disclose wherein the image fusion engine further comprises a warping circuit configured to, responsive to receiving an image pyramid corresponding to an image of the plurality of images, generate a warped pyramid by warping each of the plurality of downscaled images according to one or more warping parameters derived from a model describing correspondence between the image and another image.
	However, Seshadrinathan teaches wherein the image fusion engine (Seshadrinathan, Fig. 1, processor 102, FIG. 5 is a process flow diagram of a method for HDR imaging where they merge or fuse the warped images) further comprises a warping circuit (Seshadrinathan, Fig. 1, processor 102, processor includes circuitry that is capable of warping images, Fig.5, step 506, warp the remaining images) configured to, responsive to receiving an image pyramid corresponding to an image of the plurality of images (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid), generate a warped pyramid by warping each of the plurality of downscaled images (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, the warping is done at the output of the pyramid of the images at each level) according to one or more warping parameters (Seshadrinathan, Fig. 5, step 506, warp the remaining images from the plurality of images using the disparity estimation, disparity estimation corresponds to the warping parameter) derived from a model describing correspondence between the image and another image (Seshadrinathan, Para 0021, A disparity may be estimated for one of the images and is denoted as the reference image. Thus, a disparity estimation unit 120 may be used to determine the disparity or correspondences between positions and/or pixels within the respective captured images via an algorithm that can handle varying intensities and saturation. Based on such correspondences, depths may be estimated for objects and/or features associated with those positions and/or pixels).
Seshadrinathan is considered to be analogous to the claimed invention because it is in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Pudipeddi in view of Goto in further view of Bouchard to incorporate the teachings of Seshadrinathan wherein the image fusion engine further comprises a warping circuit configured to, responsive to receiving an image pyramid corresponding to an image of the plurality of images, generate a warped pyramid by warping each of the plurality of downscaled images according to one or more warping parameters derived from a model describing correspondence between the image and another image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to create an output video or images that better represents the dynamic range of the scene than any one of the individual camera inputs (Seshadrinathan, Para 0022).

Regarding claim 12, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the method of claim 11 (Pudipeddi, Fig. 3).

The combination of Pudipeddi in view of Goto in further view of Bouchard does not expressly disclose further comprising, responsive to receiving an image pyramid corresponding to an image of the set of images, generating, by a warping circuit of the image fusion engine, a warped pyramid by warping each of the plurality of downscaled images according to one or more warping parameters derived from a model describing correspondence between the image and another image.
	However, Seshadrinathan teaches further comprising, responsive to receiving an image pyramid corresponding to an image of the set of images (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, the warping is done at the output of the pyramid of the images at each level), generating, by a warping circuit (Seshadrinathan, Fig. 1, processor 102, processor includes circuitry that is capable of warping images, Fig.5, step 506, warp the remaining images) of the image fusion engine (Seshadrinathan, Fig. 1, processor 102, FIG. 5 is a process flow diagram of a method for HDR imaging where they merge or fuse the warped images), a warped pyramid by warping each of the plurality of downscaled images (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, the warping is done at the output of the pyramid of the images at each level) according to one or more warping parameters (Seshadrinathan, Fig. 5, step 506, warp the remaining images from the plurality of images using the disparity estimation, disparity estimation corresponds to the warping parameter) derived from a model describing correspondence between the image and another image (Seshadrinathan, Para 0021, A disparity may be estimated for one of the images and is denoted as the reference image. Thus, a disparity estimation unit 120 may be used to determine the disparity or correspondences between positions and/or pixels within the respective captured images via an algorithm that can handle varying intensities and saturation. Based on such correspondences, depths may be estimated for objects and/or features associated with those positions and/or pixels).
Seshadrinathan is considered to be analogous to the claimed invention because it is in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Pudipeddi in view of Goto in further view of Bouchard to incorporate the teachings of Seshadrinathan wherein the image fusion engine further comprising, responsive to receiving an image pyramid corresponding to an image of the set of images, generating, by a warping circuit of the image fusion engine, a warped pyramid by warping each of the plurality of downscaled images according to one or more warping parameters derived from a model describing correspondence between the image and another image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to create an output video or images that better represents the dynamic range of the scene than any one of the individual camera inputs (Seshadrinathan, Para 0022).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pudipeddi in view of Goto in further view of Bouchard and in further view of Baskinger (US 10818083 B1), hereinafter Baskinger.

Regarding claim 10, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein, in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode), the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) , and is configured to perform a first fusion of two partial fusions of the plurality of partial fusions (Pudipeddi, Para 0108-110,  multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c, second image is the reference image which is being fused with the first and third image, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations, N-2 is 2 partial or intermediate fusions) before performing a third fusion to generate a third partial fusion of the plurality of partial fusions (Pudipeddi, Para 0111, while the description of this example includes three images, the multi-image fusion process 214 may similarly generate the final fused image using an arbitrary number of images greater than one by performing similar operations, so it can have more than three images, and since similar operations are performed the third partial fusion is done after the fusions of the first and second partial fusion as described in Para 0108-0110).

The combination of Pudipeddi in view of Goto in further view of Bouchard does not expressly disclose store in a memory up to two image pyramids at a time.
	However, Baskinger teaches store in a memory up to two image pyramids at a time (Baskinger teaches storing the image pyramids in Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged together to generate the merged pyramid 341).
	Baskinger is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Pudipeddi in view of Goto in further view of Bouchard to incorporate the teachings of Baskinger to store in a memory up to two image pyramids at a time. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it can make the algorithm more robust if the memory is allowed to store up to two image pyramids.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pudipeddi in view of Goto in further view of Bouchard in further view of Gao et al. (US 20200118245 A1), hereinafter Gao.

Regarding claim 6, the combination of Pudipeddi in view of Goto in further view of Bouchard teaches the image signal processor of claim 3 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein the data routing circuit (Pudipeddi, Fig. 2, processing unit, processor contains circuitry that is capable of doing different tasks such as data routing) is configured to, for an image pyramid of the plurality of image pyramids, bypass the memory (para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”).

The combination of Pudipeddi in view of Goto in further view of Bouchard does not expressly disclose bypass the memory by storing the image pyramid in a cache.
	However, Gao teaches bypass the memory (Bouchard teaches bypassing the memory and using buffer management when a certain type of fusion mode is used) by storing the image pyramid in a cache (Gao, Para 0046, the internal storage device 222 may include a cache to store image pyramid data).
Gao is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Pudipeddi in view of Goto in further view of Bouchard to incorporate the teachings of Gao to bypass the memory by storing the image pyramid in a cache. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because cache can temporarily stores the image pyramid data for quicker processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENISE G ALFONSO/Examiner, Art Unit 2663       

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663